Citation Nr: 0900765	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  99-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for prostate cancer.

2.	Entitlement to service connection for peripheral 
neuropathy.

3.	Entitlement to service connection for impotence.

4.	Entitlement to service connection for incontinence.

5.	Entitlement to service connection for a chronic disability 
manifested by nausea, dizziness, hot flashes, loss of 
appetite, lower right abdominal pain, loss of concentration, 
vertigo, sleeping problems, bone aches, and transient 
ischemic attacks.  

6.	Entitlement to service connection for degenerative joint 
disease of the elbows and shoulders. 

7.	Entitlement to service connection for cervical spine 
strain.  

8.	Entitlement to service connection for a cyst of the left 
testicle.  

9.	Entitlement to service connection for residuals of a right 
orchiectomy.  

10.	Whether new and material 
evidence has been received that warrants a reopening of the 
previously denied service connection claim for residuals of a 
bilateral inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  
The record also indicates that the veteran served in the 
National Guard until March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The undersigned conducted a hearing in December 
2004 at the RO on the foregoing issues.  In  August 2008, 
another Board hearing was held on unrelated issues at the RO.  
Those issues are addressed in a separate decision by the 
Veterans law Judge who presided at that hearing.  

In this decision, the Board will reopen the veteran's claim 
to reopen his service connection claim for residuals of an 
inguinal hernia.  That service connection claim, and the 
service connection claims for a left testicle cyst and 
residuals of a right orchiectomy, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran did not serve in the Republic of Vietnam.

2.	The veteran maintains that he was exposed to Agent Orange 
during his service in Panama.  

3.	The veteran's prostate cancer did not manifest during the 
veteran's active military service or within one year of 
discharge from service.    

4.	The veteran's peripheral neuropathy is not related to 
service or to a service-connected disorder.  

5.	The veteran's impotence is not related to service or to a 
service-connected disorder.  

6.	The veteran's incontinence is not related to service or to 
a service-connected disorder.  

7.	The veteran's disability manifested by nausea, dizziness, 
hot flashes, loss of appetite, lower right abdominal pain, 
loss of concentration, vertigo, sleeping problems, bone 
aches, and transient ischemic attacks is not related to 
service or to a service-connected disorder.  

8.	The veteran's degenerative joint disease of the elbows and 
shoulders is not related to service or to a service-connected 
disorder.  

9.	The veteran's cervical spine strain is not related to 
service or to a service-connected disorder.  

10.	In an unappealed February 1970 rating decision, the RO 
denied the veteran's claim for service connection for 
residuals of an inguinal hernia.  

11.	The veteran has submitted new and material evidence 
pertaining to his service connection claim for residuals of 
an inguinal hernia.   


CONCLUSIONS OF LAW

1.	The veteran's prostate cancer was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  

2.	The veteran's peripheral neuropathy was not incurred in or 
aggravated by service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

3.	The veteran's impotence was not incurred in or aggravated 
by service, is not related to a service-connected disorder, 
and may not be presumed related to service.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  

4.	The veteran's incontinence was not incurred in or 
aggravated by service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

5.	A disability - manifested by nausea, dizziness, hot 
flashes, loss of appetite, lower right abdominal pain, loss 
of concentration, vertigo, sleeping problems, bone aches, and 
transient ischemic attacks - was not incurred in or 
aggravated by service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

6.	The veteran's degenerative joint disease of the elbows and 
shoulders was not incurred in or aggravated by service, nor 
may it be presumed related to service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

7.	The veteran's cervical spine strain was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

8.	A February 1970 rating decision that denied the veteran's 
service connection claim for residuals of an inguinal hernia 
is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2008).   

9.	New and material evidence has been submitted to reopen the 
claim of service connection for residuals of an inguinal 
hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
several disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between March 2002 and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claims and of the evidence 
needed to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full notification to the veteran prior to 
the initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims here.  Moreover, in accordance 
with Mayfield, VA readjudicated the veteran's claims in the 
September 2007 Supplemental Statement of the Case of record.  
As such, the untimely notice in this matter is harmless 
error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  

The Board notes that VA did not provide the veteran with 
compensation examination and opinion for his claims.  
Nevertheless, the Board finds this acceptable under the VCAA 
given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating his claims.  The medical evidence of record 
retrieved by the RO demonstrates that the veteran has the 
disorders he claims in this matter.  Conducting medical 
examination to determine diagnoses would serve no purpose 
here.  

Moreover, the record indicates that the veteran's disorders 
at issue in this matter did not manifest during service, or 
during an applicable presumptive period following service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Conducting medical 
examinations for purposes of rendering nexus opinions would 
serve no purpose therefore.  Indeed, the evidentiary 
foundation for a medical nexus opinion is lacking for each of 
the claims here.  As such, no reasonable possibility exists 
that medical examination and opinion would aid the veteran in 
substantiating the service connection claims in this matter.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), 
Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection 

The veteran claims entitlement to service connection for 
several disorders.  He claims service connection for prostate 
cancer and peripheral neuropathy.  He maintains that he 
incurred these disorders as a result of exposure during 
service to herbicides, "toxic chemicals," and radiation.  
He claims secondary service connection based on prostate 
cancer for several disorders - peripheral neuropathy, 
impotence, incontinence, and a disability manifested by 
nausea, dizziness, hot flashes, loss of appetite, lower right 
abdominal pain, loss of concentration, vertigo, sleeping 
problems, bone aches, and transient ischemic attacks.  And he 
claims service connection for several orthopedic disorders to 
include degenerative joint disease of the elbows and 
shoulders, and cervical spine strain.  

In the rating decisions on appeal in this matter, the RO 
denied the veteran's claims to service connection.  For the 
reasons set forth below, the Board agrees with those 
decisions.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

In various statements of record, the veteran offers several 
theories of entitlement to service connection for his claims.  
Below, the Board will address each of these arguments while 
addressing the claims to service connection.  

        A.  Prostate Cancer and Peripheral Neuropathy 

The veteran maintains that he incurred prostate cancer during 
service as a result of exposure to toxic chemicals such as 
herbicides (i.e., Agent Orange), or alternatively, as a 
result of exposure to radiation.  The veteran also claims 
that he incurred peripheral neuropathy as a result of 
exposure to Agent Orange (the veteran's secondary service 
connection claim for peripheral neuropathy is addressed in 
section II.B. below).  The record does not preponderate 
against the veteran's claim that he has current prostate and 
peripheral neuropathy disorders.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  The medical 
evidence of record demonstrates clearly that the veteran 
underwent prostate removal surgery for prostate cancer in 
July 1997.  And the record contains a February 2003 VA 
examination report which notes peripheral neuropathy, and 
contains a letter from the veteran's private physician, dated 
in October 2004, which notes a diagnosis of peripheral 
neuropathy "affecting the arms and legs[.]"  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      

With regard to the veteran's claim that he incurred his 
prostate cancer and peripheral neuropathy as a result of 
exposure to Agent Orange:  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and who has one of the listed diseases 
under 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the Board finds service connection for 
prostate cancer and peripheral neuropathy based on exposure 
to Agent Orange unwarranted under 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307, 3.309.  The record demonstrates that the 
veteran did not serve in the Republic of Vietnam. Evidence of 
such service is necessary in order to effect service 
connection under these provisions.  The veteran's service 
personnel records do not indicate service in Vietnam, and the 
veteran has not claimed that he served in Vietnam - he 
instead argues that his service in Panama during the late 
1960s resulted in exposure to Agent Orange, which caused his 
prostate cancer.  

Moreover, prostate cancer could not be presumptively service 
connected here because the record lacks medical evidence 
showing that  the disorder manifested during service or 
within one year of discharge from service in July 1969.  See 
38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).  Rather the medical 
evidence of record demonstrates that the veteran's prostate 
cancer was first diagnosed many years after discharge from 
service.  A May 1999 VA compensation examination report of 
record indicates that the veteran's prostate cancer was first 
diagnosed in 1996, over 26 years following service.  

Based on the evidence of record, the Board finds that the 
veteran is not entitled to a presumption of service 
connection based on exposure to herbicides during service.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

With regard to the veteran's claim that he incurred prostate 
cancer as a result of exposure to ionizing radiation:  There 
are specific diseases which may be presumptively service 
connected if manifest in a radiation-exposed veteran.  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  

After reviewing the evidence of record, the Board finds that 
the veteran cannot avail himself of recovery under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Prostate cancer is 
not among the specific listed disorders eligible for the 
service connection presumption under 38 U.S.C.A. § 1112(c) or 
38 C.F.R. § 3.309(d).      

Under 38 C.F.R. § 3.311(b)(2), certain listed "radiogenic" 
diseases found 5 years or more after service in an ionizing-
radiation-exposed veteran may be service connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  When it has been determined that: (1) a 
veteran has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest in the period specified, the claim will be referred 
to the Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  When such a claim 
is forwarded for review, the Under Secretary for Benefits 
shall consider the claim with reference to 38 C.F.R. § 
3.311(e) and may request an advisory medical opinion from the 
Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is at 
least as likely as not that the disease resulted from in-
service radiation exposure or whether there is no reasonable 
possibility that the disease resulted from in-service 
radiation exposure. 38 C.F.R. § 3.311(c)(1).  

The veteran cannot avail himself of this avenue of recovery 
either.  Though prostate cancer is among the specific listed 
diseases eligible for the service connection presumption 
under 38 C.F.R. § 3.311(b)(2), there is no evidence of record 
that the veteran was exposed to radiation during his active 
service.  

Based on the evidence of record, the Board finds that the 
veteran is not entitled to a presumption of service 
connection based on exposure to radiation during service.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 
3.311(b)(2).  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides or ionizing radiation, his claims of service 
connection must still be reviewed to determine whether 
service connection can be established on a direct basis, or 
under other presumptions noted under 38 C.F.R. §§ 3.307, 
3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Certain disorders, to include certain neurological and cancer 
disorders, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Again, in this matter, the Board has found that the record 
does not preponderate against the veteran's claims to having 
a prostate disorder and peripheral neuropathy.  See Alemany, 
supra.  But, as demonstrated earlier, the evidence is equally 
clear that he did not manifest these disorders while in 
service, did not manifest these disorders within a year after 
service, and did not manifest a continuity of symptomatology 
indicative of these disorders in the first several years 
following discharge from service in July 1969.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309(a); Pond, 12 Vet. App. at 346.  The 
earliest medical evidence of either of these disorders is 
dated over 26 years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And, despite the years of 
development involved with these particular claims (originally 
filed in November 1998), the record is completely devoid of 
evidence that the veteran was exposed to radiation or 
herbicides during his service in the United States and Latin 
America.  The evidence does not support the contention that 
the veteran incurred prostate cancer or peripheral neuropathy 
during active service therefore.  

With regard to the issue of medical nexus evidence, the Board 
will particularly address several articles and studies of 
record, and two letters of record specifically addressing the 
veteran's claim to service connection for prostate cancer.  
See Pond, supra.  

In an August 2001 letter, the veteran's treating VA physician 
stated that the veteran's prostate cancer "is not atypical" 
with the type of prostate cancer seen in veterans with 
histories of exposure to herbicides.  In an October 2004 
letter, the veteran's private physician stated that the 
veteran was exposed to Agent Orange in Panama, and that the 
veteran should be service connected for prostate cancer as a 
result of his exposure.  And in several articles of record, 
it is stated that veterans were exposed to Agent Orange 
during service in Panama.  The Board has reviewed this 
evidence closely.  But the Board finds this evidence to be 
unpersuasive and of limited probative value.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (the Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

First, neither of the examiners indicated that he reviewed 
the claims file.  Rather, each relied on the veteran's 
history in formulating his own opinion on causation.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based on 
the recitations of a claimant).  Second, the August 2001 VA 
examiner's opinion amounts to mere speculation - he did not 
address the issue of probability in stating that the 
veteran's disorder was "not atypical."  Third, both 
examiners base their opinions on an unsubstantiated assertion 
by the veteran - that he was exposed to herbicides in Panama.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  Fourth, the articles of record do not specifically 
refer to the veteran's particular claim and cannot therefore 
be construed as medical nexus evidence.  See Pond, supra.     

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
- the unfounded and speculative opinions of record, in 
addition to the articles of record, do not preponderate 
against the fact that the veteran did not service in Vietnam, 
did not develop prostate cancer until 26 years after service, 
and did not, according to the record, experience exposure to 
Agent Orange or ionizing radiation during his service.  See 
Maxson, supra.  

As such, the Board finds service connection unwarranted for 
prostate cancer and for peripheral neuropathy on either a 
direct or presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309, 
3.311.    

B.  Peripheral neuropathy, impotence, incontinence, and 
a disability manifested by nausea, dizziness, hot 
flashes, loss of appetite, lower right abdominal pain, 
loss of concentration, vertigo, sleeping problems, bone 
aches, and transient ischemic attacks.  	

The veteran claims that, as a result of his prostate cancer, 
he should be service connected on a secondary basis for 
peripheral neuropathy, impotence, incontinence, and a 
disability manifested by nausea, dizziness, hot flashes, loss 
of appetite, lower right abdominal pain, loss of 
concentration, vertigo, sleeping problems, bone aches, and 
transient ischemic attacks.    

As noted, service connection will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2008).  Service connection 
may also be established on a secondary basis for a disability 
that is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  See also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

In this matter, service connection is not warranted on a 
secondary basis simply because the veteran is not service-
connected for the requisite underlying service-connected 
disorder - prostate cancer.  As such, secondary service 
connection is not warranted under 38 C.F.R. § 3.310 for the 
claimed disorders here.  

The Board notes that in several statements in the record, the 
veteran also indicates that he believes some of these 
disorders should be service connected on a direct basis as 
well.  38 C.F.R. § 3.303; See Pond, supra.  However, the 
Board finds direct service connection unwarranted as well for 
these disorders.  The veteran's active service ended in July 
1969.  As late as May 1978, as indicated in his air national 
guard reserve reports of medical examination and history, the 
veteran had no problems with peripheral neuropathy, 
impotence, incontinence, or nausea, dizziness, hot flashes, 
loss of appetite, lower right abdominal pain, loss of 
concentration, vertigo, sleeping problems, bone aches, or 
transient ischemic attacks.  Indeed, in a June 1991 private 
test report, a normal EMG analysis is noted.  The earliest 
evidence of record of any of these disorders is found in 
private medical records dated in the 1990s, over a decade 
following active duty.  See 38 C.F.R. § 3.303; See also 
Maxson, supra.  

As such, the Board finds direct and secondary service 
connection unwarranted for peripheral neuropathy, impotence, 
incontinence, or nausea, dizziness, hot flashes, loss of 
appetite, lower right abdominal pain, loss of concentration, 
vertigo, sleeping problems, bone aches, or transient ischemic 
attacks.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

C.  Shoulder, Elbow, and Neck Disorders   

The veteran claims that he incurred several orthopedic 
disorders during service as the result of a head injury, and 
the result of the rigors of his duties as an air force 
mechanic.  During the pendency of this appeal, the RO service 
connected the veteran for back, head, and knee disorders.  
But the RO has continued to deny the veteran's service 
connection claims for degenerative joint disease of his 
shoulders and elbows, and for a cervical spine strain.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.   

The evidence of record supports the veteran's claims to 
having current shoulder, elbow, and neck disorders.  See 
Pond, supra.  May and June 2007 VA treatment records indicate 
treatment for elbow tendinitis and "tennis elbow."  A 
February 2006 VA magnetic resonance imaging (MRI) report of 
record notes osteoarthritis and tendinitis of the right 
shoulder.  September 2002 VA MRI indicated degenerative 
changes in the veteran's cervical spine.  An October 2001 lay 
statement from a parent of the veteran notes chronic neck 
pain.  April 1999 private x-rays indicate degenerative joint 
disease of the shoulders and elbows.  And an April 1991 
private medical report indicates a diagnosis of cervical 
"sprain/strain" resulting from an industrial accident 
during post-service civilian employment, while a July 1991 
private medical report likewise notes a neck disorder related 
to the accident.  As such, the evidence of record does not 
preponderate against the veteran's claims that he has 
shoulder, elbow, and neck disorders.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Pond, supra.    

However, service connection is unwarranted for these 
disorders as well.  There is no medical evidence of in-
service incurrence - though service medical records between 
1965 and 1969 note certain orthopedic disorders to include a 
low back disorder, these records do not note complaints, 
treatment, or diagnoses related to the veteran's elbows, 
shoulders, or neck.  And, as already stated, the veteran's 
reserve reports of medical examination and history do not 
indicate elbow, shoulder, or neck disorders as late as May 
1978, almost 9 years after active service.  See Maxson, 
supra.  Regarding the issue of medical nexus, the Board also 
notes that the record lacks medical evidence relating service 
to the veteran's elbow, shoulder, and neck disorders.  See 
Pond, supra.  

As such, the Board finds direct or presumptive service 
connection unwarranted for shoulder, elbow, and neck 
disorders.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

The Board has closely reviewed and considered each of the 
veteran's statements and the lay statement of record.  Though 
these statements may influence a Board's decision, such lay 
statements alone are insufficient to prove the claims here.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions as to etiology or 
diagnosis).  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Veteran's Claim to Reopen his Claim to Service 
Connection

The veteran underwent bilateral inguinal hernia repair in 
November 1969, approximately 5 months following discharge 
from service in July 1969.  In a February 1970 rating 
decision, the RO denied service connection for residuals of 
this surgery.  The veteran did not appeal the RO's February 
1970 decision, which became final therefore.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2008).  The veteran 
attempted to reopen his service connection claim in December 
2000.  In the April 2003 rating decision on appeal, the RO 
denied the veteran's claim to reopen.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc).  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has obtained new and material evidence since the final 
February 1970 rating decision which denied the veteran's 
original service connection claim.    

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence of record vis a 
vis laws and regulations pertaining to service connection.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  As the veteran's claim in this 
case was filed prior to August 29, 2001, the earlier version 
of the definition of new and material evidence remains 
applicable in this case.

Again, VA denied the veteran's service connection claim for 
an inguinal hernia in a final February 1970 rating decision.  
To determine whether new and material evidence has been 
submitted since then, the Board must compare the evidence of 
record at the time of that decision with the evidence of 
record received since that decision.  

	Evidence of Record Considered in the February 1970 
Rating Decision 

The relevant evidence in February 1970 consisted of the 
veteran's service medical records, which include a June 1965 
enlistment report of medical history that is negative for 
hernia disorders, a July 1965 enlistment report of medical 
examination that noted a positive left inguinal impulse, 
August 1967 records noting "left inguinal abenopathy," 
"large lump in groin," and "palpable nodes" and swelling 
in the groin, and June 1969 separation reports of medical 
examination and history that are negative for a hernia 
disorder.  The relevant evidence in February 1970 also 
includes a VA hospital summary report which notes bilateral 
hernia surgery in November 1969.   

In sum, the evidence in February 1970 indicated that the 
veteran experienced during service symptoms indicative of a 
hernia, and, within a year of discharge, underwent surgery 
for a hernia disorder.  But the RO denied the veteran's 
claim.  See 38 C.F.R. § 3.303.  Again, this decision became 
final because the veteran did not appeal the decision.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the February 1970 Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for residuals of a hernia disorder is 
evidence that has been added to the record since the final 
February 1970 rating decision.  Since that decision, VA has 
received statements from the veteran; has received private 
medical evidence dated in late the 1990s and early 2000s 
showing bilateral pelvic nodes, prostate cancer, radical 
prostatectomy, left spermatocele excision, right scrotal 
hydrocele, sharp testicular pain, abdominal pain, right lower 
quadrant pain, pelvic lymphadenopathy, right scrotal 
orchiectomy, erectile dysfunction, and urine and fecal 
incontinence; and has received transcripts of the veteran's 
December 2004 and August 2008 Board hearings.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the final February 
1970 rating decision that denied the veteran's claim to 
service connection for an inguinal hernia.  Moreover, the 
Board finds this evidence to be material as well.  Though 
none of this evidence is medical nexus evidence demonstrating 
that the veteran's inguinal hernia surgery five months 
following service related to the in-service complaints and 
treatment for hernia-like symptoms, this evidence 
nevertheless consists of groin-area disorders of which the 
veteran's bilateral inguinal hernia is one.  Indeed, the new 
evidence bears directly and substantially upon the specific 
issue of service connection here - in conjunction with the 
service medical records and surgery report of record in 
February 1970, the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's service connection claim.  See 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  The new 
evidence does "contribute to a more complete picture of the 
circumstances surrounding the origin" of the inguinal hernia 
surgery in that it may shed light on the nature of the 
veteran's in-service inguinal-related complaints of pain and 
swelling in his groin area.  Hodge at 1363.    

Having reopened the veteran's service connection claim for 
residuals of an inguinal hernia, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  After a 
review of the medical evidence of record, the Board finds 
additional medical inquiry appropriate here.  


ORDER

1.	Entitlement to service connection for prostate cancer is 
denied. 

2.	Entitlement to service connection for peripheral 
neuropathy is denied.  

3.	Entitlement to service connection for impotence is denied.  

4.	Entitlement to service connection for incontinence is 
denied.  

5.	Entitlement to service connection for a chronic disability 
manifested by nausea, dizziness, hot flashes, loss of 
appetite, lower right abdominal pain, loss of concentration, 
vertigo, sleeping problems, bone aches, and transient 
ischemic attacks is denied.    

6.	Entitlement to service connection for degenerative joint 
disease of the elbows and shoulders is denied.   

7.	Entitlement to service connection for cervical spine 
disorder is denied.    

8.	New and material evidence having been submitted, the claim 
for service connection for residuals of an inguinal hernia is 
reopened.  


REMAND

As indicated, the Board finds remand necessary for the 
veteran's service connection claim for residuals of an 
inguinal hernia disorder.  In short, the Board finds VA 
compensation examination and opinion necessary to determine 
whether the veteran's in-service complaints and treatment for 
a hernia disorder related to his hernia surgery within one 
year of discharge from service.  Moreover, the Board finds VA 
compensation examination and opinion warranted for two other 
testicular disorders - residuals of a left testicle 
spermatocelectomy in November 1997, and residuals of a right 
orchiectomy in June 2000 - which may relate to the veteran's 
hernia disorder.  

Parenthetically, the Board finds remand unnecessary for the 
other groin-area disorders addressed in this matter - 
prostate, impotence, and incontinence disorders.  The record 
is sufficiently developed to address the veteran's claim 
regarding prostate cancer as the veteran bases his claim on 
exposure to herbicides and radiation.  And the record is 
sufficiently developed to address his claims regarding 
impotence and incontinence as the veteran bases these claims 
on his prostate cancer.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine the nature and 
severity of residuals of bilateral 
hernia and testicle surgeries.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

2.  The examiner should then comment on 
the likelihood (likely, as likely as not, 
not likely) that the veteran's bilateral 
hernia and testicle surgeries, and their 
residuals, relate to service.  A detailed 
rationale should be provided with each 
opinion.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations  pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


